EXHIBIT 10.1




THIRD AMENDMENT
This Third Amendment dated May 23, 2016 (this “Amendment”), between Quantum Fuel
Systems Technologies Worldwide, Inc., as “Borrower,” and Douglas Acquisitions
LLC, as “Lender,” amends the Superpriority Debtor-in-Possession Credit Agreement
dated March 22, 2016 (as amended, the “Credit Agreement”), between the Borrower
and the Lender. Capitalized terms used but not otherwise defined in this
Amendment have the meanings assigned to those terms in the Credit Agreement.
A.    The Borrower has requested the Lender to increase the Commitment from
$6,000,000 to $7,636,000.
B.    The Borrower and the Lender have accordingly agreed to make the following
changes to the terms of the Credit Agreement.
The parties hereto, for valuable consideration, agree as follows:
1.    The definition of “Commitment” is amended to read: “‘Commitment’: the
obligation of the Lender to make Loans to the Borrower in an aggregate
outstanding principal amount not to exceed $7,636,000 at any time.”
2.    In accordance with Section 5.4(a) of the Credit Agreement, the Lender
approves an updated Budget in the form attached to this Amendment as Exhibit A.
3.    This Amendment takes effect upon the entry of an order (in form and
substance satisfactory to the Lender in its sole and absolute discretion)
authorizing the Borrower’s entry into the Credit Agreement, as amended hereby.
4.    This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by fax or other
electronic-imaging means shall be effective as delivery of a manually executed
counterpart hereof.
(Signature pages follow.)


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
By    /s/ W. Brian Olson            
    W. Brian Olson
    President and CEO


LENDER:
DOUGLAS ACQUISITIONS LLC
By    /s/ Tim McGaw            
    Tim McGaw
    President


1

